Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 May 2022 has been entered.
  	Applicant’s amendment of 2 May 2022, in which claim 1 has been amended, is acknowledged.
Claims 1-5, 12, 14-18 and 23-26 are pending in the instant application.
Claims 1-5, 12, 14-18 and 23-26 are being examined on their merits herein.
Response to arguments of 2 May 2022
Applicant’s arguments (Remarks of 2 May 2022, pages 5-9) against the rejection of claims 1-5, 12, 14-18 and 23-26 under 35 U.S.C. 103 over Sinha (US 2018/0140619); over Sinha (Gastroenterology 2015, 149, 52-55); and over Sinha (US 2018/0140619) and Sinha (Gastroenterology 2015, 149, 52-55, cited in IDS of 7 January 2021), in view of NCT02290665, have been carefully considered.
The Declaration under 37 C.F.R. 1.132, signed by Mr. Ravinder Pamnani, co-inventor, submitted on 2 May 2022, has been considered.
Mr. Pamnani explains (point 4, Declaration) that rectal enemas are challenging for patients with active inflammatory bowel conditions, like inflammatory bowel disease IBD; the dosage form with the most coverage in the large intestine is the liquid suspension enema; prescription instructions for these enemas require patients not to move for 30 minutes and to keep the formulation retained in the colon for at least 8 hours. Because conditions like IBD are usually accompanied with feelings of fecal urgency and diarrhea, following the instructions is extremely difficult for patients, with a subgroup of patients not being able to retain enemas at all. Patients report that enemas are intolerable, cause significant feelings of urgency, and are difficult to retain. It has been well documented that when rectal enemas are not retained, the resultant drop in drug levels is highly likely to lead to reduced efficacy. 
Mr. Pamnani explains (point 5, Declaration) that rectal administration of medications for patients remains the most effective form of treatment, particularly those with left-sided distal colitis (colon inflammation); there has been a long-felt need for a rectally administered medication that is retained for a long duration, e.g., at least 12 hours, while being tolerated by the patient. 
Mr. Pamnani indicates (point 6, Declaration) that prior art Sinha 2018 proposed a method of treatment using a phase-changing gel formulation. Initial animal studies in mice demonstrated that the gel was well retained and improved absorption; all research in Sinha 2018 was limited to animals. 
Mr. Pamnani argues (point 7, Declaration) that prior to the present application, it was not known whether the improved duration of retention and the retention during bowel movements translated to human subjects. For example, the inner diameter of the colon is much larger in humans, the anatomical shape more tortuous, the stool transit time longer, and stool quality and consistency quite different, among many other factors. It was also unknown whether the longer retention of the gel in the colon would necessarily translate into better tolerability for human subjects. It was particularly unknown was how well humans would tolerate this formulation. Answering that question is of great importance for developing a commercial product. Furthermore, the answer to that question was not available in the prior art, such as Sinha 2015 or Sinha 2018. 
Mr. Pamnani states (point 8, Declaration) that, with reference to Sinha 2015 and Sinha 2018, even though the gel was better retained in mice, there was no way to know whether the gel was more tolerable in humans; mice could not be surveyed to assess their abdominal pain, discomfort, urgency, or any other subjective effect caused by the treatment; further, such information may not necessarily translate to humans. The answer to human tolerability has remained an outstanding question, and the answer to that question was not known prior to the filing of the instant application. 
Mr. Pamnani argues (point 9, Declaration) that the study proposed in NCT02290665 describes a high-level, generalized protocol for conducting such a study, but it does not report the results, which were not predictable at the time or expected given the difficulties in translating results from the mouse model to humans. Accordingly, it was unknown in the prior art and could not have been ascertained from the references cited by the Office (even in view of the study protocol proposed in NCT02290665) as to whether this new formulation would be retained through a human bowel movement, thereby allowing for an extended dosing window of twelve hours or greater, or whether the formulation would be more tolerable in humans, have milder adverse effects. 
Mr. Pamnani argues (point 10, Declaration) that Sinha 2015 only describes mouse studies and NCT02290665 only describes what a study protocol would look like in humans without showing any actual results in humans. Even the combination of these references does not provide insight or answer the questions as to whether this new formulation would be retained through a human bowel movement, thereby allowing for an extended dosing window of twelve hours or greater, or whether the formulation would be more tolerable in humans, have milder adverse effects. Transition from liquid to a gel in situ does not on its own ensure adequate tolerability. The formulation has an equal volume in both liquid and gel states and so could activate the mechanoreceptors in the colon wall to trigger feelings of urgency and the need to have a bowel movement. 
Mr. Pamnani argues (point 11, Declaration) that the data in the present application demonstrate increased tolerability in human subjects, which contributes to the improved retention, and thus likely more effective treatment. This data is the first to show tolerability of this formulation in humans and is the first to answer the questions as to whether this new formulation would be retained through a human bowel movement, thereby allowing for an extended dosing window of twelve hours or greater, or whether the formulation would be more tolerable in humans, have milder adverse effects. 
Dr. Pamnani argues (Declaration, points 9-11) that the tolerability in human subjects seen with the formulation of the instant application is unexpected. The examiner notes that prior art Sinha teaches that the very formulation of 5-aminosalicylic acid as in the instant application works well in treating IBS in mice. The arguments related to the difference between mice and humans are acknowledged; yet in NCT02290665, human patients are actually administered topically to the colon the very same vehicle- thermosensitive poloxamer gel rectal formulation- as in the instant application, to assess preference and proximal distribution. The argument (Declaration, point 10) that NCT02290665 only describes a study protocol without showing any results in humans is not persuasive. NCT02290665 teaches administering topically to the colon of a human patient the very vehicle poloxamer gel rectal formulation as in the instant application, and the property of such a formulation /tolerability by the human patient/ is inherent to the formulation.

Applicant argues (Remarks of 2 May 2022, page 6, second paragraph) that the present inventors discovered that the formulation demonstrates marked improvement in tolerability as compared to conventional formulations.
In response, Sinha 2018 explains [0017] that a thermosensitive enema (which is the very formulation of the instant application) was developed that has the advantages of the liquid enema, namely proximal delivery, but without retention issues associated with liquids; [0005] explains that patients with active distal colitis are often unable to tolerate liquid enemas due to urgency/spasm and the associated inability to retain a liquid solution for the recommended dosing and time frame once or twice a day, retained for 1-3 hours. Thus, Sinha 2018 clearly teaches that the instant gel formulation was developed to provide improvement in tolerability compared to conventional liquid formulations.
Applicant argues (page 7, third paragraph) that the goal of POSITA was to develop a dosage that will allow at least 12 hours of retention, while being suitably tolerated by the patient; the ability of the dosage form to act as a sustained release formulation directly relates to the ability of the dosage interval to be set at 12 hours notwithstanding evacuation of the colon. In response, Sinha 2018 teaches the very same formulation (based on poloxamer, thus sustained release formulation) as in the instant claims, administered locally to the colon, to treat the very same disease, IBD. The patient population in Sinha 2018 includes human patients. Regarding the argument related to 12 hours of retention, the instant claims recite a dosing interval that is greater than 12 hours. Sinha 2018 teaches [0005] that the recommended dosing time frame for enemas is once or twice a day. Further, Sinha 2018 teaches [0032] that the greater comfort with the gel formulation enema of the invention may additionally provide for a less frequent dosing schedule.
Applicant argues (page 7, last paragraph, page 8, first paragraph) that NCT02290665 only describes a study protocol without showing any results in humans. Applicant argues that the protocol in NCT02290665 does not answer the question whether a thermogelling polymer would yield tolerability in human subjects. Applicant argues (page 8, second paragraph) that Mr. Pamnani explained that the tolerability is unexpected and unpredictable in human subjects; that prior art discloses only prophetic study protocols NCT02290665 or murine studies, and cannot project tolerability of the formulation in a human subject. Applicant argues (page 8, third paragraph) pointing the Declaration that tolerability in humans cannot be investigated using a murine model. In response, the examiner acknowledges Applicant’s arguments related to murine studies and how such murine studies do not inform on tolerability of the formulation in humans. However, the argument related to NCT02290665 being only a prophetic study protocol is not found persuasive. NCT02290665 teaches administering topically to the colon of a human patient the very vehicle poloxamer gel rectal formulation as in the instant application, and the property of such a formulation /tolerability by the human patient, is inherent to the formulation.

Applicant argues (page 8, first paragraph), referring to the after final interview of 22 March 2022, that “examiner Neagu acknowledged that NCT02290665 could not provide a POSITA any indication of the surprising tolerability results provided by the claimed methods.” The examiner has no recollection of her making such a statement during said interview. 
Applicant argues (page 8, last paragraph) that, during the AF interview of 22 March 2022, “examiner Neagu acknowledged that the recited dosage form’s action is like that of a sustained release formulation and thus differs from the prior art and conventional treatments.” This is incorrect. During the interview, the examiner clarified with Mr. Pamnani that the formulation recited in the instant claims, which is a poloxamer formulation, is a sustained release formulation. However, the examiner did not acknowledge that this formulation differs from the prior art- because prior art by Sinha 2018, 2015 teaches the very formulation as in the instant claims.
 	Applicant argues (page 9, last four paragraphs) no reasonable expectation of success because prior art does not teach markedly improved tolerability of the dosage form of the agent, which was unpredictable. In response, Sinha 2018 teaches that the thermosensitive enema composition, which is the very formulation as in the instant claims, has been developed to improve tolerability (more tolerable [0005], last two lines; without retention in the colon issues associated with liquid enemas [0017]; to provide greater comfort [0032], last 3 lines) compared to liquid enemas. Further, NCT02290665 teaches administering topically to the colon of a human patient the very vehicle poloxamer gel rectal formulation as in the instant application.
Modified and new rejections are made below, based on Applicant’s amendment of 2 May 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 12, 14-18 and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “retention of the agent in the colon for the recommended time”, yet the claim does not define what “recommended time” means. The Specification teaches (page 29) a “recommended dosing and time frame of several hours”, without establishing what is covered by the expression “several hours”. One wishing to practice the instantly claimed invention would not recognize the metes and bounds for which Applicant seeks protection.
For these reasons, the metes and bounds of the present claims cannot be determined and one having ordinary skill in the art would not necessarily be reasonably apprised of the scope of the claims. 
Further, claim 1 recites that the retention of the agent in the colon is more tolerable due to the human subject experiencing milder adverse effects with respect at least to […] intolerability, or difficulty in retention. Being more tolerable due to less intolerability; more retention due to less difficulty in retention? The language in amended claim 1 is unclear, renders the claim indefinite.
Appropriate clarification of the claim language is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 12, 14-18 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (US 2018/0140619, published 24 May 2018, priority from U.S. Provisional Patent Application 62/156,682, filed on 4 May 2015, cited in PTO-892 of 10 December 2020) and Sinha et al. (Gastroenterology 2015, 149, 52-55, cited in IDS of 7 January 2021), in view of NCT02290665 (submitted 14 August 2018, https://clinicaltrials.gov/ct2/history/NCT02290665?A=1&B=3&C=merged,
accessed 20 February 2021, cited in PTO-892 of 24 February 2021). 
Sinha (US 2018/0140619) teaches (claims 16, 19) a method of treating inflammatory bowel disease comprising administering locally to a colon to a patient in need thereof an enema composition comprising a salicylic acid derivative such as 5-aminosalicylic acid, in a formulation containing a non-ionic block copolymer consisting of polyethylene glycol and polypropylene glycol, and a phospholipid.
Sinha teaches [0003]-[0005] that 1.5 million Americans suffer from IBD; patients with active distal colitis are often unable to tolerate enemas due to urgency/spasm associated with inability to retain a liquid solution for the recommended dosing and time frame; current treatments for patients with IBD leave significant opportunities for improvement. Thus, Sinha implicitly teaches that the goal of his work is to treat human patients suffering from IBD with formulations of the invention.
Sinha teaches [0005] that patients with active distal colitis are often unable to tolerate liquid enemas due to urgency/spasm and the associated inability to retain a liquid solution for the recommended dosing and time frame once or twice a day retained for 1-3 hours. The recommended dosing of once or twice a day taught by Sinha corresponds to a dosing interval of 12 hours or 24 hours, which overlaps with the instant rage of greater than 12 hours in claim 1.
Sinha teaches [0017] that a thermosensitive enema was developed that has the advantages of the liquid enema, namely proximal delivery, but without retention issues associated with liquids. Sinha teaches that the invention provides topical therapies for IBD that are more tolerable ([0005], last two lines). Sinha also teaches [0032] that the greater comfort with the formulation of the invention may provide for a less frequent dosing schedule. Thus, Sinha 2018 clearly teaches that the instant gel formulation was developed to provide improvement in tolerability compared to conventional liquid formulations.
Sinha teaches ([0041], [0039], [0040]) a method of treating ulcerative colitis (DSS-induced colitis mouse animal model) by providing locally to the colon of a subject suffering from ulcerative colitis (C57BL/6 mouse) an enema formulation comprising 5-aminosalicylic acid, with a dosing interval of 48 hours (enema treatments on day 4 and day 6, [0039], lines 5-6).
Sinha teaches that mice were given enema treatments on day 4 and day 6, which is consistent with a dosing interval of 48 hours, which satisfies the limitations of instant claims 1, 2, 3.
By teaching enema administration, Sinha teaches that the drug formulation was provided topically, as in instant claim 4, rectally, as in instant claim 5.
Sinha teaches administration of 5-aminosalicylic acid (synonyms mesalazine, mesalamine, 5-ASA, [0026]) as therapeutic agent, as in the instant claims.
Sinha teaches that 5-aminosalicylic acid is provided in a formulation that exists as a liquid as 23 °C and transitions to a viscous gel at 37 °C [0017], as in the instant claims.
Sinha teaches that the enema formulation ([0027]-[0031]) comprises 5-aminosalicylic acid [0030] active ingredient, as in instant claim 1, in a mixture with a polymer, which is a block copolymer of polyethylene glycol and polypropylene glycol [0028], as in the instant claims, and the formulation also contains phosphatidylcholine [0029] as a lipid, as in instant claim 12.
Sinha teaches [0041] that the mesalazine polymer formulation MPL demonstrated improvement over mesalazine liquid ML formulation. Mice treated with MPL had larger colons compared to ML treatment; histopathology of sections of explanted mice colons showed healthier mucosa in MPL mice compared to other groups; further, healthier colon mucosa correlates with better tolerability/ better retention in the colon/ less urgency of bowel evacuation. By teaching healthier colon mucosa in mice treated with MPL vs. liquid ML formulation, Sinha teaches better tolerability with the mesalazine polymer formulation MPL over mesalazine liquid ML formulation. Further, Sinha implicitly teaches that the therapeutic effect is maintained during the dosing regimen. 
 	Sinha teaches [0040] that 3-D imaging software was utilized to assess the volume of enema retained at predetermined intervals; the volume of enema retained measured by substantially greater in mice with colitis treated with polymer-based formulation versus liquid formulation. Sinha explains [0005] that retention of fluid is important in order to maximize the time for the therapeutic agent to diffuse from the carrier enema fluid to the mucosal wall of the digestive tract.
The patient population in Sinha includes human patients, as in the instant claims.
Sinha does not teach that 5-ASA induces remission of ulcerative colitis, as in instant claim 14, or maintains remission of said disease, as in instant claim 15.
Sinha does not teach that 5-ASA is retained in the colon for greater than 12 hours, as in instant claim 16, for at least 15 hours, as in instant claim 25, or for at least 24 hours, as in instant claim 26.
Sinha does not teach that the method comprises systemic administration to the subject, as in instant claim 18, or that the method does not comprise systemic administration of 5-ASA to the subject, as in instant claim 17.

Sinha et al. (Gastroenterology 2015, 149, 52-55) teaches (Supplementary Figure 6) a method of treating ulcerative colitis (DSS-induced colitis mouse animal model) by providing locally to the colon of a subject suffering from ulcerative colitis (C57BL/6 mouse) an enema formulation comprising 5-aminosalicylic acid, with a dosing interval of 48 hours (enema treatments on day 4 and day 6, Supplementary Figure 6A).
Sinha teaches that mice were given enema treatments on day 4 and day 6, which is consistent with a dosing interval of 48 hours, which satisfies the limitations of instant claims 1, 2, 3.
By teaching enema administration, Sinha teaches that the drug formulation was provided topically, as in instant claim 4, rectally, as in instant claim 5.
Sinha teaches administration of 5-aminosalicylic acid (synonyms mesalazine, mesalamine, 5-ASA) as therapeutic agent, as in the instant claims.
Sinha teaches that 5-aminosalicylic acid is provided in a formulation that exists as a liquid as 23 °C and transitions to a viscous gel at 37 °C (page 52, right column, second paragraph), as in the instant claims. 
Sinha teaches that the enema formulation comprises 5-aminosalicylic acid (mesalamine, see Budenoside and mesalamine formulations, page 55.e1) active ingredient, as in instant claim 1, in a mixture with a polymer, which is a block copolymer of polyethylene glycol and polypropylene glycol (Supplementary Figure 1a and 2), as in the instant claims, and the formulation also contains phosphatidylcholine (Supplementary 55.e1, left column, second paragraph) as a lipid, as in instant claim 12.
Sinha teaches (Supplementary Figure 6A-E) that the mesalazine polymer formulation MPL demonstrated improvement over mesalazine liquid ML formulation. Mice treated with MPL had larger colons compared to ML treatment; histopathology of sections of explanted mice colons showed healthier mucosa in MPL mice compared to ML formulation; further, healthier colon mucosa correlates with better tolerability/ better retention in the colon/ less urgency of bowel evacuation. By teaching healthier colon mucosa in mice treated with MPL vs. liquid ML formulation, Sinha teaches better tolerability with the mesalazine polymer formulation MPL over mesalazine liquid ML formulation. Further, Sinha implicitly teaches that the therapeutic effect is maintained during the dosing regimen. 
Sinha teaches (page 51, left column, last paragraph, right column, first paragraph) a thermo-sensitive drug delivery platform (TDDP) that is a liquid near room temperature and transitions to a viscous gel at 37 °C (page 52, right column, second paragraph); the platform is a nonionic surfactant copolymer consisting of hydrophilic polyethylene glycol and hydrophobic polypropylene glycol blocks. Sinha teaches that TDDP has the advantages of a liquid enema (more proximal delivery) and addresses retention issues associated with liquids.
 	Sinha teaches (page 53, right column, second paragraph) that the thermo-sensitive delivery platform (TDDP) for topical administration to the colon of mesalamine, is superior to standard treatments. Sinha teaches (page 54, left column, first paragraph) that because of its greater proximal reach and retention, the TDDP could allow for less frequent administration, which is likely to improve patient compliance. Sinha teaches (page 53, left column, last paragraph) that TDDP has enormous potential to improve the care of patients with IBD.
Sinha does not specifically teach the method in human patients, as in the instant claims.
Sinha does not teach that 5-ASA induces remission of ulcerative colitis, as in instant claim 14, or maintains remission of said disease, as in instant claim 15.
Sinha does not teach that 5-ASA is retained in the colon for greater than 12 hours, as in instant claim 16, for at least 15 hours, as in instant claim 25, or for at least 24 hours, as in instant claim 26.
Sinha does not teach that the method comprises systemic administration to the subject, as in instant claim 18, or that the method does not comprise systemic administration of 5-ASA to the subject, as in instant claim 17.

 	NCT02290665 teaches local therapeutics for the treatment of gastrointestinal disorders. NCT02290665 teaches (page 4, under Arms and Interventions) thermosensitive gel rectal formulation administered to human patients. NCT02290665 teaches (page 3, under Study Description) that a study was performed to determine patient preference for a biocompatible thermosensitive solution-gel comprised of poloxamer, an inactive compound designed as GRAS by FDA. NCT02290665 teaches that the gel could subsequently be used as medium for drug delivery; the poloxamer gel is administered to study participants (18 patients) in order to assess preference and proximal distribution.
It would have been obvious to a person of ordinary skill in the art to combine the teachings of Sinha, Sinha and NCT02290665 to arrive at the instant method. The person of ordinary skill in the art would have been motivated to administer the poloxamer-based enema formulation (TDDP) comprising 5-aminosalicylic acid, taught by Sinha and Sinha, to human patients suffering from ulcerative colitis/IBD, with the expectation that said administration will result in therapeutic effect.
The person of ordinary skill in the art would have been motivated to determine the dosing interval in human patients in the method of treating IBD with 5-aminosalicylic acid, formulated as poloxamer based enema (TDDP) taught by Sinha and Sinha, because 
Sinha 2018 teaches a thermosensitive gel enema formulation of 5-aminosalicylic acid, which is the very formulation in the instant claims, administered topically to the colon of a patient to treat IBD, such formulation being more tolerable and providing greater comfort compared to conventional liquid enema formulations;
Sinha 2015 and Sinha 2018 teach a dosing interval of 48 hours when administering the thermosensitive gel enema formulation containing 5-aminosalicylic acid to mice to treat IBD; 
Sinha 2015 teaches that the mesalazine polymer enema formulation MPL demonstrated improvement over mesalazine liquid ML enema formulation in mice suffering from IBD; 
Sinha 2015 teaches that TDDP allows for less frequent administration and has enormous potential to improve the care in patients with IBD; and
NCT02290665 teaches evaluation of the very poloxamer based enema (TDDP) formulation in human patients to assess preference and proximal distribution.  
Thus, the person of ordinary skill in the art would have administered an enema formulation TDDP of 5-aminosalicylic acid to human patients suffering from IBD in a method of treating IBD taught by Sinha, and would have determined the dosing interval in the method of treatment, with the expectation that said administration will be tolerable to human patients and will result in therapeutic effect. Determining the dosing interval of a known drug, 5-aminosalicylic acid, in a known formulation, enema comprising block copolymer of polyethylene glycol and polypropylene glycol, administered by a known route of administration, locally to the colon, in a method of treating IBD in human patients is well within the skill of the artisan.
With respect to claims 14, 15, the person of ordinary skill in the art would have been motivated to practice the method taught by Sinha in patients with active disease, or to patients in remission, and monitor the therapeutic effect achieved with the 5-aminosalicylic acid enema formulation, with the expectation that 5-aminosalicyclic acid, known to treat ulcerative colitis, will maintain the remission of ulcerative colitis in patients in remission, and will induce remission of ulcerative colitis in patients with active disease.
With respect to claims 16, 25, 26, the person of ordinary skill in the art would have been motivated to determine the time of retention of enema in the colon of the patients in the method taught by Sinha, because Sinha teaches that retention of enema is important to maximize the time for the therapeutic agent to diffuse from the carrier enema fluid to the wall of the digestive tract, and Sinha further teaches that the poloxamer formulations of the invention are better retained in the colon than liquid enemas.
With respect to claims 17, 18, it would have been obvious to determine whether administration of 5-aminosalicylic acid locally to the colon in the method taught by Sinha results in systemic administration of the active agent, or to adjust the dose of the active agent so that said administration is systemic or topical.
As such, claims 1-5, 12, 14-18 and 23-26 are rejected as prima facie obvious.
Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 12, 14-18 and 23-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable at least over claims 2, 12-18 of copending Application No. 17/332,506 (published as US 2021/0330682, cited in PTO-892). 
Claims 2, 12-15 of copending Application No. 17/332,506 are drawn to an enema composition comprising a salicylic acid derivative (mesalazine (synonym 5-aminosalicylic acid) in claims 12, 13, 14), a non-ionic block copolymer or mixture of polymers consisting of polyethylene glycol and polypropylene glycol, and a phospholipid, wherein the gel exhibits a gel transition temperature between 32 °C and 38 °C; claims 16-18 recite a method of treating inflammatory bowel disease in a patient in need thereof with such a composition. The composition in claims of copending Application No. 17/332,506 has the same constituents and the same gel transition properties as the composition of the instant claims and is used to treat the very same disease, IBS, by the same route of administration (enema administered locally to the colon) as in the instant claims. Further, the patient population in claims 16-18 of copending Application No. 17/332,506 encompasses human subjects.
It would have been obvious to a person of ordinary skill in the art to use the teachings of claims 2, 12-18 of copending Application 17/332,506 to arrive at the instant method. The person of ordinary skill in the art would have been motivated to administer the enema composition of claims 2, 12-18 of copending Application 17/332,506 to treat human subjects suffering from IBS, because claims 16-18 of copending Application 17/332,506 teach that said formulation is effective to treat IBS in a patient in need thereof. Determining the dosing interval in a known method of treatment, using a known formulation of a known therapeutic agent, is well within the skill of the artisan. A person of ordinary skill in the art would have administered the enema composition of claims 2, 12-18 of copending Application 17/332,506 to human patients suffering from IBD, with the expectation that said administration will result in therapeutic effect.
This is a provisional nonstatutory double patenting rejection.

Claims 1-5, 12, 14-18 and 23-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable at least over claims 2, 12-18 of copending Application No. 17/332,431 (published as US 2021/0283148, cited in PTO-892). 
Claims 2, 12-15 of copending Application No. 17/332,431 are drawn to an enema composition comprising a salicylic acid derivative (mesalazine (synonym 5-aminosalicylic acid) in claims 12, 13, 14), a non-ionic block copolymer or mixture of polymers consisting of polyethylene glycol and polypropylene glycol, and a phospholipid, wherein the gel exhibits a gel transition temperature between 32 °C and 38 °C; claims 16-18 recite a method of treating inflammatory bowel disease in a patient in need thereof with such a composition. The composition in claims of copending Application No. 17/332,431 has the same constituents and the same gel transition properties as the composition of the instant claims and is used to treat the very same disease, IBS, by the same route of administration (enema administered locally to the colon) as in the instant claims. Further, the patient population in claims 16-18 of copending Application No. 17/332,431 encompasses human subjects.
It would have been obvious to a person of ordinary skill in the art to use the teachings of claims 2, 12-18 of copending Application 17/332,431 to arrive at the instant method. The person of ordinary skill in the art would have been motivated to administer the enema composition of claims 2, 12-18 of copending Application 17/332,431 to treat human subjects suffering from IBS, because claims 16-18 of copending Application 17/332,431 teach that said formulation is effective to treat IBS in a patient in need thereof. Determining the dosing interval in a known method of treatment, using a known formulation of a known therapeutic agent, is well within the skill of the artisan. A person of ordinary skill in the art would have administered the enema composition of claims 2, 12-18 of copending Application 17/332,431 to human patients suffering from IBD, with the expectation that said administration will result in therapeutic effect.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Claims 1-5, 12, 14-18 and 23-26 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627